 



Exhibit 10
WILLBROS GROUP, INC.
AMENDED AND RESTATED
MANAGEMENT INCENTIVE COMPENSATION PROGRAM
(Effective February 26, 2008)
1. Purpose
     The Compensation Committee (the “Committee”) of the Board of Directors of
Willbros Group, Inc. (the “Company”) has approved this Management Incentive
Compensation Program (the “Program”) to reward key employees for enhancing the
value and efficiency of the Company.
     The Program will consist of Participants designated by the Committee
throughout the Company including its subsidiaries (collectively, the “Group”).
The Program will reward the Participants based upon achievement against
Performance Metrics set by the Committee at, or as soon as practicable after,
the beginning of each Program Year.
     The Program Year will coincide with the fiscal year of the Company. Awards
made under the Program are in addition to Base Salary and Base Salary
adjustments to maintain market competitiveness.
     The Committee reserves the right to amend, modify or revoke the Program at
its discretion, without prior notice to Participants; provided, however, any
amendments, modifications or revocations shall not be retroactive as to Awards
granted for prior Program Years. This is a discretionary program and no
contractual right or property interest to any benefit described herein is
intended to be created by this document or any related action of the Company,
and none should be inferred from the descriptions of the Program.
2. Definitions
     Award — Cash and/or Stock awarded to a Participant under the Program, net
of all required foreign, federal and state withholding taxes, due to Group
performance and results.
     Base Salary — The aggregate amount of wages and/or salary (but excluding
any bonus, disability pay or severance pay) earned by a Participant during the
applicable Program Year in which the Participant was eligible to participate in
the Program.
     Disability — The same meaning as such term or similar term as defined in
the disability insurance policy maintained by the Company which covers the
Participant at the time of the alleged disability, or in the event the Company
maintains more than one disability insurance policy which covers the Participant
at such time, the meaning in the disability policy most recently acquired by the
Company. If the Company maintains no such disability insurance policy at such
time, Disability shall mean a physical or mental condition which causes the
Participant to be unable to perform substantially all of the duties of his or
her position for a period of six (6) months or more as determined by the Chief
Executive Officer of the Company.
     Maximum Annual Incentive % — A maximum value of annual incentive expressed
as a percentage of a Participant’s Base Salary.

1



--------------------------------------------------------------------------------



 



     Participant — Any employee of a member of the Group who is designated by
the Committee to participate in the Program for a Program Year.
     Payout — The actual payment of an Award earned by a Participant.
     Payout Date — The date an Award is paid for a Program Year which date shall
be anytime between the end of the Program Year and two and one-half months
following the end of the Program Year.
     Performance Metrics — Critical financial, operating efficiency and
Participant specific criteria against which the Committee decides to measure
performance. Currently the following are the Performance Metrics from which the
Committee will select the Performance Metrics to be considered for a Program
Year:
EPS — Earnings Per Share of the Company for a Program Year per audited
consolidated financial statements.
Net Income — Net income of the Group and/or the specific business unit within
the Group for a Program Year per audited consolidated financial statements.
Safety — The Total Case Incident Rate (as that term is used in the United States
Department of Labor’s Bureau of Labor Statistics) for the Group and/or the
specific business unit within the Group.
Days Sales Outstanding — The product of a formula that measures and is a
reflection of the procedures and practices applied within the Group and/or the
specific business unit within the Group to minimize the number of days required
to collect revenue earned.
Participant Intangibles — Those job performance characteristics of each
individual Participant that such Participant’s supervisors determine have
contributed to the achievement of Group and/or the specific business unit within
the Group goals.
The Committee has the right to amend or change the Performance Metrics at its
discretion, including amendments or changes in light of unforeseen events.
     Performance Metric Hurdles — An assigned threshold, target and maximum
value that corresponds with each individual Performance Metric against which
performance is measured.
     Performance Metric Weighting — The allocation of a Participant’s incentive
between Performance Metrics (e.g., Net Income vs. Safety).
     Program — The Management Incentive Compensation Program set forth in this
document and as amended by the Committee from time to time.
     Program Year — The fiscal year of the Company.
     Stock — Common stock, par value $0.05 per share, of the Company or rights
to receive common stock of the Company.

2



--------------------------------------------------------------------------------



 



     Target Annual Incentive % — A target value of annual incentive expressed as
a percentage of a Participant’s Base Salary determined by the Committee prior
to, or as soon as practicable after, the beginning of each Program Year.
     Threshold Annual Incentive % — A threshold value of annual incentive
expressed as a percentage of a Participant’s Base Salary. This value corresponds
to the minimum performance criteria to receive any Payout under the Program.
3. Administration
     The Committee, in its discretion, may establish, prior to or as soon as
practicable after the end of the prior Program Year, the following for each
Program Year:

  •   Performance Metrics, Performance Metric Hurdles and Performance Metric
Weighting.     •   Participants.     •   Each Participant’s Target Annual
Incentive % (and associated Threshold Annual Incentive % and Maximum Annual
Incentive %).

     The Committee will be responsible for administration of the Program, but
may delegate this responsibility at its discretion.
     The guidelines and procedures set forth herein will be followed by the
Committee (or its designee) with respect to operation of the Program.
4. Participation/Eligibility
     All employees of the Group are eligible to participate in the Program.
Participation will be at the sole discretion of the Committee in consultation
with senior management of the Company.
     Each Participant whose employment is terminated due to death or Disability
during a Program Year shall be eligible for an Award based upon the Base Salary
earned by such Participant prior to termination. Otherwise, no Participant shall
be eligible to receive part or all of an Award unless the Participant is
employed by the Company on the Payout Date for the Award.
5. Timing of Award Payments
     After the year-end audited financial statements have been finalized for a
Program Year, the Awards generated, if any, will be determined and approved by
the Committee. After approval by the Committee, Awards for such Program Year
will be paid to Participants no later than two and one half months following the
end of such Program Year. As provided above, a Participant must be employed on
the Payout Date or any Award earned by such Participant will be forfeited,
except in cases of death or Disability.
6. Award Determination
     The Awards for each Program Year shall be calculated, in the case of Group
Performance Metrics, based on the Group’s actual performance as compared to
threshold,

3



--------------------------------------------------------------------------------



 



target and maximum Performance Metric Hurdle levels for the Performance Metrics
determined for that Program Year by the Committee. That portion of an Award
which is based on the Participant Intangibles Performance Metric shall be based
on the recommendation of a Participant’s supervisor as reviewed by the Chief
Executive Officer of the Company. The Participants will be granted a percentage
of their Target Annual Incentive % based on their Performance Metric Weighting,
as established by the Committee, with such percentage potentially increasing or
decreasing, at the discretion of the Committee, after Program Year results are
determined (to ensure that unforeseen events are considered and accurately
measured).
     The Committee shall also determine, in its sole discretion, whether an
Award shall be paid in cash and/or Stock. In making such determination, the
Committee may differentiate among Participants such that Awards paid to some
Participants may be all cash while other Participants may receive all Stock or
some combination of cash and Stock. Any Stock utilized for an Award shall be
granted on the Payout Date under the Company’s 1996 Stock Plan (the “1996
Plan”), or successor plan, in accordance with all of the terms and conditions of
the 1996 Plan and the form of award agreement used by the Committee to evidence
the grant of such Stock. The Committee has the sole discretion to establish all
of the terms and conditions of such Stock in accordance with the terms and
conditions of the 1996 Plan, including, without limitation, the vesting period
and the value of the Stock to be included in an Award.
7. Duration of Program
     The Program is an integral part of the Company’s compensation plan for the
future. The Committee reserves the power and the right at any time, and from
time to time, to modify, amend or terminate (in whole or in part) any or all of
the provisions of the Program; provided, however, that no such modification or
amendment shall be retroactive to reduce or affect any Awards otherwise due and
payable under the provisions of the Program for any Program Year during which
the Program was in effect.
8. Termination of Program
     The incentive computation for the Program Year in which the termination of
the Program occurs will be based on the period ending on the last business day
immediately prior to the effective date of the Program termination. All
performance calculations will be adjusted to coincide with such period.
Notwithstanding the termination of the Program before the end of a Program Year,
Award Payments for such Program Year will be made as provided in Section 5.
9. Additional Program Provisions

  •   The Committee shall direct the administration of the Program. The
Committee shall have full power to amend, modify, rescind, construe and
interpret the Program. Any action taken or decision made by the Committee
arising out of, or in connection with, the construction, administration,
interpretation or effect of the Program or of any rules and regulations adopted
thereunder shall be conclusive and binding upon all Participants and all persons
claiming under or through a Participant.     •   The Committee may rely upon any
information supplied to it by any officer of any member of the Group or by the
Company’s independent registered public accountants and may rely on the advice
of such accountants or of counsel in

4



--------------------------------------------------------------------------------



 



      connection with the administration of the Program and shall be fully
protected in relying upon such information or advice.

  •   No employee or officer of any member of the Group or member of the
Committee shall have any liability for any decision or action if made or done in
good faith and the Company shall indemnify each director, employee, and officer
of each member of the Group acting in good faith pursuant to the Program against
any loss or expense arising therefrom.     •   Nothing in the Program shall be
construed or interpreted as giving any employee the right to be employed or
retained by any member of the Group or impair the right of any member of the
Group to control its employees or to terminate the services of any employee at
any time. The Program shall not create any rights of future participation
herein.     •   The laws of the State of Texas shall determine and govern the
validity and construction of the Program in all respects. If any term or
condition herein conflicts with applicable law, the validity of the remaining
provisions shall not be affected thereby.     •   The Program shall continue in
effect until terminated by the Committee in accordance with its terms.     •  
No person eligible to receive any payment shall have any rights to pledge,
assign or otherwise dispose of all or any portion of such payments, either
directly or by operation of law, including but not by way of limitation,
execution, levy, garnishment, attachment, pledge or bankruptcy. If a Participant
is not living at the time an Award is payable to him in accordance with the
Program, any Award which would have been payable to him shall be paid to the
beneficiary, if any, designated in writing by the Participant, or if none, to
his estate. A Participant may at any time revoke or change his beneficiary by
filing written notice of such revocation or change with the Company.     •   The
Company shall have the right to deduct all required foreign, federal tax and any
required state tax withholding from the Awards.     •   The administrative
expense of the Program will be borne by the Company.     •   Neither the
establishment of the Program nor the making of Awards hereunder shall be deemed
to create a trust. The Program shall constitute an unfunded, unsecured liability
of the Company to make payments in accordance with the provisions of the
Program, and no individual shall have any security or other interest in any
assets of the Company in connection with the Program.

10. Effective Date
     The Program was approved by the Committee on March 1, 2007, to be effective
as of January 1, 2007, amended and restated January 15, 2008, further amended
and restated February 26, 2008, and shall continue, as amended from time to
time, until terminated.

5